Citation Nr: 1115211	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-14 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 18, 1998 for a compensable evaluation for patellofemoral pain and chondromalacia of the right knee.

2.  Entitlement to an effective date earlier than June 18, 1998 for a compensable evaluation for status post arthroscopy, patellofemoral pain and chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to April 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2005 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2011, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  An October 1994 RO decision granted entitlement to service connection for patellofemoral pain and chondromalacia of the right and left knees and assigned an initial non-compensable rating; the Veteran did not appeal.  The Veteran did not file an increased rating claim until June 1998.  

2.  The RO granted entitlement to a 10 percent disability rating for patellofemoral pain and chondromalacia of the left and right knees effective June 18, 1998, the date the Veteran filed a claim for an increased rating for these disabilities.


CONCLUSIONS OF LAW

1.  The October 1994 RO decision that granted entitlement to service connection for patellofemoral pain and chondromalacia of the left and right knees is final.  38 U.S.C.A.  § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  The criteria for entitlement to an effective date earlier than June 18, 1998 for a compensable evaluation for patellofemoral pain and chondromalacia of the right knee have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

3.  The criteria for entitlement to an effective date earlier than June 18, 1998 for a compensable evaluation for patellofemoral pain and chondromalacia of the left knee have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."

Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation specifies than an effective date of an award based upon a claim for increased disability rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that when a rating decision is final, only a request for a revision premised on clear and unmistakable error (CUE) could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.

The Veteran's original claim for entitlement to service connection for right and left knee disabilities was granted in an October 1994 RO decision, and these disabilities were assigned an initial non-compensable disability rating.  The Veteran did not appeal and that claim became final.  There is no evidence that the Veteran filed any increased rating claims prior to June 18, 1998, when the increased rating claim at issue was received by the RO.  The Veteran was granted a 10 percent disability rating in a January 2005 rating decision, effective July 15, 1998, which the RO originally believed was the date the Veteran's increased rating claim was received.  In a February 2007 rating decision, the RO revised the effective date of the Veteran's 10 percent disability rating to June 18, 1998, the date his new claim was actually received by VA.  

The Veteran claims that the medical examination he received in 1994 as part of his initial service connection claim was perfunctory and did not adequately assess the severity of his left and right knee disabilities.  He has argued that if a more thorough examination had been administered, he would have been assigned an initial compensable disability evaluation.    

Unfortunately, even assuming that the Veteran is correct, this is not grounds to award an earlier effective date for the compensable evaluation.  

Absent CUE (clear and unmistakable error in a prior rating action - a claim that has not been filed by the Veteran), the Board is statutorily barred from revisiting the RO's factual or legal findings in the October 1994 rating decision by operation of 38 U.S.C.A. § 5110(a).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

It is important for the Veteran to understand that the RO's October 1994 decision is a final decision, and any attempt to collaterally attack this decision must be addressed in a CUE motion.  Rudd, supra.  

Furthermore, even assuming that a CUE claim had been filed, an allegation of misdiagnosis or inadequate VA examination cannot provide the basis for a CUE claim.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); Henry v. Derwinski, 2 Vet. App. 88 (1992).  The Veteran is free to raise a CUE claim identifying an error of fact or law with his prior rating decision if he so desires.  At this time, however, the Board has no jurisdiction to review prior RO decisions on the basis of CUE.

As discussed earlier, an increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred only if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).  

Here, there is no evidence of record that would support a higher disability rating one year prior to the date the Veteran filed his increased rating claim.  There are no private or VA treatment records showing treatment for the Veteran's bilateral knee disability between 1994 and his 1998 increased rating claim.  Accordingly, June 18, 1998, the date the Veteran filed his increased rating claim is the proper effective date for the increased disability evaluation.  

Based on all the above evidence, entitlement to an effective date earlier than June 18, 1998 for the Veteran's service connected patellofemoral pain and chondromalacia of the right knee and status post arthroscopy, patellofemoral pain and chondromalacia of the left knee is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the- doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


